DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 1, 3, 6, 27, 33-35 are amended and filed on 11/9/2020.
 Claims 28-32 and 36 are cancelled and claims 46-51 are newly added. 
The objection in the action mailed on 5/8/2020 is withdrawn due to the amendment of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "the patient’s vasculature" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "an expandable member" in line 10.  It is not clear whether it is referring to the limitation as recited in line 4 (as the examiner will interpret the limitation) or it is referring to new limitation.
Claims 33-35, 51 are rejected by virtue of their dependency on claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman et al. (US. 6,699,231B1) (“Sterman”) in view of Babb (4,411,792).
Re Claim 1, Sterman discloses a system for treating a patient via a thoracic duct of a patient's body (Fig. 16, Col. 25, lines 17-40), comprising: a tubular member (318) comprising a proximal end (top end of 318), a distal end (close to 320) sized for introduction into the patient's body into the thoracic duct (Fig. 16), a lumen extending between the proximal and distal ends for removing fluid from the thoracic duct (Col. 25, lines 17-40, lumen for collect the lymph), and an expandable member on the distal end (320); and further it disclose that the lymph can be drained,  filtered and returned back (Col. 25, lines 17-40), but it fails to specifically disclose an ex-vivo treatment device coupled to the proximal end of the tubular member for treating the removed lymphatic fluid from the thoracic duct via the lumen; and an infusion device communicating with the treatment device for reintroducing the treated lymphatic fluid back into the patient's body.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to include an ex-vivo treatment device so that an ex-vivo treatment device coupled to the proximal end of the tubular member for treating the removed lymphatic fluid from the thoracic duct via the lumen; and an infusion device communicating with the treatment device for reintroducing the treated lymphatic fluid back into the patient's body as taught by Babb for the purpose of discarding unwanted elements from the fluid (Babb, Col. 5, lines 65-68, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted elements from the fluid).
Re Claim 2, the modified Sterman discloses wherein the ex-vivo treatment device is capable for one or more of a) performing leukofiltration of the removed lymphatic fluid before returning the lymphatic fluid to the patient's body to decrease immune response by the patient's body (Col. 2, lines 1-10) removing the lymphocytes (white cell) will decrease the immune response); b) filtering at least one of antibodies, interleukin, and non-cellular mediators before returning the lymphatic fluid to the patient's body to decrease t-cell activation by the patient's body; or c) performing dialysis on the removed lymphatic fluid to remove at least one of toxins and non-cellular mediators before returning the lymphatic fluid to the patient's body.
Re Claim 3, Sterman discloses a method for treating a patient via a thoracic duct of a patient's body (Fig. 16, Col. 25, lines 17-40), comprising: providing a tubular member (318) comprising a proximal end (top end of 318), a distal end sized for introduction into the patient's body (close to 320, Fig. 16), and an expandable member on the distal end (320) adjacent a distal tip of the tubular member (Fig. 16); introducing the distal end of the tubular member into vasculature of the patient's via a percutaneous access site with the expandable member in a contracted condition (Col. 25, lines 17-40, Fig. 16); advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein (Col. 25, lines 17-40); manipulating the tubular member to direct the distal end into the thoracic duct (Col. 25, lines 17-40); expanding the expandable member to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein (Col. 25, lines 17-40, 320 balloon is expanded to isolate the thoracic duct);and moreover, it discloses removing lymphatic fluid from the thoracic duct through the tubular member (Col. 25, lines 30-40); treating the removed lymphatic fluid (filtering the lymph fluid, Col. 25, lines 30-40); and returning at least a portion of the lymphatic fluid back into the patient's body (Col. 25, lines 30-40), but it fails to specifically disclose that lymphatic fluid from the thoracic duct through the tubular member to a location exterior to the patient's body.
However, Babb discloses a lymph filtration system (Fig. 1) wherein the fluid is removed from the thoracic duct (Col. 1, lines 60-68) through the tubular member to a location exterior to the patient's body (51 and 14 to the cell, abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that lymphatic fluid from the thoracic duct through the tubular member to a location exterior to the patient's body and filtering in outside the patient as taught by Babb for the purpose of discarding unwanted elements from the fluid (Babb, Col. 5, lines 65-68, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted elements from the fluid).
Re Claim 4, the modified Sterman discloses wherein the at least a portion of the lymphatic fluid is returned into the thoracic duct through the tubular member (Sterman, Col. 25, lines 30-40). 
Re Claim 46, Sterman fails to disclose wherein the infusion device comprises an infusion catheter comprising a proximal end coupled to the treatment device and a distal end sized for delivering the treated lymphatic fluid into the patient's body.
 However, Babb discloses a lymph filtration system (Fig. 1) has an ex-vivo treatment device (Fig. 1) coupled to the proximal end of the tubular member (54 close to 56) for treating the removed lymphatic fluid from the thoracic duct (Col. 1, lines 60-68) through the tubular member (54) to a location exterior to the patient's body (51 and 14 to the cell, abstract , Col. 5, lines 11-26) and an infusion device  (16) comprising an infusion catheter (tube from 24to 58) comprising a proximal end coupled to the treatment device  (12) and a distal end sized for delivering the treated lymphatic fluid into the patient's body (close to 58). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to include an ex-vivo treatment device so that the infusion device comprises an infusion catheter comprising a proximal end coupled to the treatment device and a distal end sized for delivering the treated lymphatic fluid into the patient's body as taught by Babb for the purpose of discarding unwanted elements from the fluid (Babb, Col. 5, lines 65-68, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted elements from the fluid).
Claims 5-6, 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman in view of Babb and further in view of Bristow (US. 20110250287A1).
Re Claim 5, Sterman in view of Babb discloses wherein the at least a portion of the lymphatic fluid is returned (Col. 25, lines 30-40in Sterman, the filtered portion), and wherein treating the removed lymphatic fluid comprises one of a) performing leukofiltration of the removed lymphatic fluid before returning the lymphatic fluid to the patient's body to decrease immune response by the patient's body (Col. 1, lines 12-18 of Babb); b) filtering at least one of antibodies, interleukin, and non-cellular mediators before returning the lymphatic fluid to the patient's body to decrease t-cell activation by the patient's body; or c) performing dialysis on the removed lymphatic fluid to remove at least one of toxins and non-cellular mediators before returning the lymphatic fluid to the patient's body, but it fails to disclose that a portion of the lymphatic fluid is returned to treat sepsis within the patient's body.
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and some gas can be added to lower elevation of the bubble (¶0033).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that a portion of the lymphatic fluid is returned to treat sepsis within the patient's body as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Re Claim 6, Sterman in view of Babb discloses wherein the at least a portion of the lymphatic fluid is returned (Col. 25, lines 30-40 in Sterman, the filtered portion), but it fails to disclose that the retuned is used to treat HIV or other viral infection within the patient's body, and wherein treating the removed lymphatic fluid comprises at least one of a) separating t-cells from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated t-cells and b) separating protein from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated protein.
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) b) separating protein from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated protein (¶0052) and some gas can be added to lower elevation of the bubble (¶0033).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that a portion of the lymphatic fluid is retuned to treat HIV or other viral infection within the patient's body, and wherein treating the removed lymphatic fluid comprises at least one of a) separating t-cells from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated t-cells and b) separating protein from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated protein as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Re Claim 9, Sterman in view of Babb fails to disclose wherein the at least a portion of the lymphatic fluid is returned to treat HIV or other viral infection within the patient's body, wherein treating the removed lymphatic fluid to the patient's body comprises adding one or more compounds to the removed lymphatic fluid returning at least a portion of the lymphatic fluid back into the patient's body, and wherein returning the lymphatic fluid to the patient's body comprises infusing the removed lymphatic fluid with the one or more added compounds to push the patient towards a virus-free equilibrium or restore natural immune function after suppression.
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) a) separating protein from the fluid and wherein the at least a portion of the lymphatic fluid returned to the patient's body comprises the separated protein (¶0052) and some gas/drug can be added to lower elevation of the bubble (¶0004, ¶0033).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that he at least a portion of the lymphatic fluid is returned to treat HIV or other viral infection within the patient's body, wherein treating the removed lymphatic fluid to the patient's body comprises adding one or more compounds to the removed lymphatic fluid returning at least a portion of the lymphatic fluid back into the patient's body, and wherein returning the lymphatic fluid to the patient's body comprises infusing the removed lymphatic fluid with the one or more added compounds to push the patient towards a virus-free equilibrium or restore natural immune function after suppression as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Re Claim 10, Sterman in view of Babb and Bristow discloses wherein the one or more compounds comprise at least one of osmotically active fluid, osmotically neutral fluid, and one or more drugs to activate a virus causing the viral infection (Bristow, ¶0004).  
Claim 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman in view of Babb and further in view of Hyde et al. (US. 20090093728A1) (“Hyde”).
Re Claim 7, Sterman in view of Babb discloses wherein the at least a portion of the lymphatic fluid is returned (Col. 25, lines 30-40 in Sterman, the filtered), but it fails to treat HIV or other viral infection within the patient's body, and wherein treating the removed lymphatic fluid comprises: analyzing the removed lymphatic fluid to detect latently infected cell populations of the patient.
However, Hyde discloses a lymph device (Fig. 11, ¶0004) wherein the system used to analyze the lymphatic fluid to treat HIV or other viral infection within the patient's body (¶0286), and wherein treating lymphatic fluid comprises: analyzing the removed lymphatic fluid to detect latently infected cell populations of the patient (¶0286-¶0287).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that to analyze the removed lymphatic fluid to treat HIV or other viral infection within the patient's body, and wherein treating lymphatic fluid comprises: analyzing the removed lymphatic fluid to detect latently infected cell populations of the patient as taught by Hyde for the purpose of monitoring the abnormal cell in lymph for effective treatment (Hyde, ¶0286, ¶0292, wherein both Sterman and Hyde are working on filtering/ treating lymph fluid, however, Sterman and Babb are filtering outside the patient body and the device of Hyde is used to detect and eliminate abnormality inside the body, however, the step of analyzing the abnormality of the fluid is added to Sterman to monitor the abnormality in the lymphatic fluid which will be removed/ filtered from the lymph as the count is related to the disease and treatment).
Re Claim 8, Sterman in view of Babb discloses wherein the removed lymphatic fluid is returned to the patient's body (Col. 25, lines 30-40 in Sterman, the filtered), but it fails to disclose that the returned step is to push the patient towards a virus-free equilibrium or restore natural immune function after suppression.
However, Hyde discloses a lymph device (Fig. 11, ¶0004) wherein the system used to analyze the lymphatic fluid to treat HIV or other viral infection within the patient's body (¶0286), and wherein the returned step is to push the patient towards a virus-free equilibrium or restore natural immune function after suppression (¶0291).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that the returned step is to push the patient towards a virus-free equilibrium or restore natural immune function after suppression as taught by Hyde for the purpose of monitoring the abnormal cell in lymph for effective treatment (Hyde, ¶0291, ¶0292, wherein both Sterman and Hyde are working on filtering/ treating lymph fluid, however, Sterman and Babb are filtering outside the patient body and the device of Hyde is used to detect and eliminate abnormality inside the body, however, the step of analyzing the abnormality of the fluid is added to Sterman to monitor the abnormality in the lymphatic fluid which will be removed/ filtered from the lymph as the count is related to the disease and treatment).
Claims 27, 33-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman in view of Babb and further in view of Bristow (US. 20110250287A1).
Re Claim  27, Sterman discloses a method for diagnosing, monitoring, or treating a patient via a thoracic duct of a patient's body ( Fig. 16, Col. 25, lines 17-40), comprising: providing a tubular member (318) comprising a proximal end ( top end of 318), a distal end sized for introduction into the patient's body (close to 320, Fig. 16), and an expandable member  (320) on the distal end (Fig. 16); introducing the distal end of the tubular member into the patient's vasculature via a percutaneous access site with the expandable member in a contracted condition (Col. 25, lines 17-40, Fig. 16); advancing the tubular member until the distal end is disposed within a junction of the patient's left internal jugular vein and left subclavian vein (Col. 25, lines 17-40, Fig. 16); manipulating the tubular member to direct the distal end into the thoracic duct (Col. 25, lines 17-40, Fig. 16); expanding an expandable member on the distal portion adjacent the distal tip to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein (Col. 25, lines 17-40, Fig. 16); and further it discloses removing lymphatic fluid from the thoracic duct through the tubular member (Col. 25, lines 30-40), but it fails to specifically disclose the removing step is done to a location exterior to the patient's body; and analyzing the removed lymphatic fluid to monitor cancer status of the patient based on detecting or quantifying circulating t-cell surface markers or substances found in circulating lymph that have been released by tumor cells.
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove fluid from the patient to exterior to the patient (abstract, the fluid can be used as lymph) for removing antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027 some gas or drug can be added to lower elevation of the bubble (¶0004, ¶0033) and analyzing the removed lymphatic fluid (¶0048) and wherein the removed lymphatic fluid is analyzed to monitor a cancer status of the patient (¶0027, ¶0052) based on detecting or quantifying circulating t-cell surface markers or substances found in circulating lymph that have been released by tumor cells (¶0051, ¶0052).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that the removing step is done to a location exterior to the patient's body; and analyzing the removed lymphatic fluid to monitor cancer status of the patient based on detecting or quantifying circulating t-cell surface markers or substances found in circulating lymph that have been released by tumor cells of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Re Claim 33, Sterman fails to disclose wherein the removed lymphatic fluid is analyzed to monitor one or more indicators of cancer metastasis of the patient. 
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove fluid from the patient to exterior to the patient (abstract, the fluid can be used as lymph) for removing antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027 some gas or drug can be added to lower elevation of the bubble (¶0004, ¶0033) and analyzing the removed lymphatic fluid (¶0048) and wherein  the removed lymphatic fluid is analyzed to monitor one or more indicators of cancer metastasis of the patient (¶0027, ¶0052).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that the removed lymphatic fluid is analyzed to monitor one or more indicators of cancer metastasis of the patient as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
 Re Claim 34, Sterman fails to disclose analyzing the removed lymphatic fluid further comprises identifying at least one of type of t-cells and number of t-cells in the fluid to diagnose remission or recurrence of cancer within the patient's body.  
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove fluid from the patient to exterior to the patient (abstract, the fluid can be used as lymph) for removing antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027 some gas or drug can be added to lower elevation of the bubble (¶0004, ¶0033) and analyzing the removed lymphatic fluid (¶0048) and wherein  analyzing the removed lymphatic fluid comprises identifying at least one of type of t-cells and number of t-cells in the fluid to diagnose remission or recurrence of cancer within the patient's body (¶0027, ¶0052).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that analyzing the removed lymphatic fluid comprises identifying at least one of type of t-cells and number of t-cells in the fluid to diagnose remission or recurrence of cancer within the patient's body as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Re Claim 35, Sterman fails to disclose wherein the removed lymphatic fluid is analyzed to quantify tumor antigens or mediators in the fluid to determine the cancer status of the patient.
However, Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove fluid from the patient to exterior to the patient (abstract, the fluid can be used as lymph) for removing antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027 some gas or drug can be added to lower elevation of the bubble (¶0004, ¶0033) and analyzing the removed lymphatic fluid (¶0048) and wherein the removed lymphatic fluid is analyzed to quantify tumor antigens or mediators in the fluid to determine the cancer status of the patient (¶0027, ¶0051, ¶0052).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman to so that the removed lymphatic fluid is analyzed to quantify tumor antigens or mediators in the fluid to determine the cancer status of the patient as taught by Bristow for the purpose of discarding unwanted elements from the fluid (Bristow, ¶0002, wherein the catheter of Sterman is used to remove lymph /return the filtered fluid and the filtration done outside the patient body for cleaning the membrane and discarding the unwanted part of the fluid).
Claims 47-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman et al. (US. 6,699,231B1) (“Sterman”) in view of Babb (4,411,792) and further in view of Hargest et al. (US. 3,496,878) (“Hargest”).
Re Claim 47, the modified Sterman fails to disclose wherein the infusion device is connected to the tubular member for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct.
However, Hargest discloses a method of filtering the lymph from thoracic duct (abstract, Fig.1) and wherein the infusion device (15) is connected to the tubular member (10) for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman so that the infusion device is connected to the tubular member for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct as taught by Hargest for the purpose of using same operation place (Hargest is used two tubular members, but the infusion is in the thoracic duct and therefore it is obvious to the ordinary skill in the art to use the same tubular for both action draining and the n infusion).

Re Claim 48, Sterman disclose that the tip of the tubular member is distally beyond the expandable member (Fig. 16, Fig. 6e), but it fails to specifically disclose that the infusion device communicates with the lumen of the tubular member for delivering the treated lymphatic fluid back into the thoracic duct distally beyond the expandable member.
However, Hargest discloses a method of filtering the lymph from thoracic duct (abstract, Fig.1) and wherein the infusion device (15) is connected to the tubular member (10) for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman so that the infusion device communicates with the lumen of the tubular member for delivering the treated lymphatic fluid back into the thoracic duct distally beyond the expandable member as taught by Hargest for the purpose of using same operation place (Hargest is used two tubular members, but the infusion is in the thoracic duct and therefore it is obvious to the ordinary skill in the art to use the same tubular for both action draining and the n infusion).
Re Claim 49, Sterman discloses wherein the tubular member includes a second lumen ( 266, Fig. 6e) extending between the proximal and distal ends of the tubular member (Fig. 6e), but it fails to specifically disclose wherein the infusion device communicates with the second lumen for delivering the treated lymphatic fluid through the second lumen back into the patient's body.
However, Hargest discloses a method of filtering the lymph from thoracic duct (abstract, Fig.1) and wherein the infusion device (15) is connected to the tubular member (10) for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman so that the infusion device communicates with the second lumen for delivering the treated lymphatic fluid through the second lumen back into the patient's body as taught by Hargest for the purpose of using same operation place (Hargest is used two tubular members, but the infusion is in the thoracic duct and therefore it is obvious to the ordinary skill in the art to use the same tubular for both action draining and the n infusion).
Re Claim 50, Sterman discloses wherein the tubular member comprises an outlet proximal (268, Fig. 6e) to the expandable member that communicates with the second lumen   (Fig. 6e, lumen 266), but it fails to disclose that the treated lymphatic fluid is delivered proximal to the expandable member.
However, Hargest discloses a method of filtering the lymph from thoracic duct (abstract, Fig.1) and wherein the infusion device (15) is connected to the tubular member (10) for delivering the treated lymphatic fluid back into the patient's body via the tubular member while the distal of the tubular member remains in the thoracic duct (abstract).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify method of Sterman so that the treated lymphatic fluid is delivered proximal to the expandable member as taught by Hargest for the purpose of using same operation place (Hargest is used two tubular members, but the infusion is in the thoracic duct and therefore it is obvious to the ordinary skill in the art to use the same tubular for both action draining and the n infusion).

Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterman et al. (US. 6,699,231B1) (“Sterman”) in view of Babb (4,411,792) and further in view of Pfug Et Al. (“The Valve of The Thoracic Duct at the Angulus Venosus”) (Pflug”).
Re Claim 51, Sterman discloses wherein manipulating the tubular member comprises directing the expandable member into the thoracic duct through (Fig. 16), but it fails to specifically disclose that distally beyond a terminal valve of the thoracic duct, and wherein the expandable member is expanded within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein.
However, Pflug discloses that the there are several paired terminal valves of the thoracic ducts are disposed at the entry of the duct (Fig. 1, 2, 4s, conclusion).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sterman so that expandable member is expanded within the thoracic duct distally beyond the terminal valve to substantially isolate the thoracic duct from the left internal jugular vein and left subclavian vein for the purpose of preventing the passage of the blood into the duct (Pflug, top 6 lines of the right column of page 911 of Pflug). 
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive.
The applicant argues in page 11 with respect to claim 1, 3, that Sterman fails to disclose the ex-vivo device and Babb fails to disclose the infusion device and ex-vivo device. This is found not persuasive as Babb discloses the possible of returning (infusion) the fluid to the body (abstract). However, Sterman discloses of delivery or infusion of the agent (abstract) and the Babb discloses an ex-vivo filtration device (ex-vivo) that infuses the filtered lymph and returns it back to the patient (so the device is ex-vivo and infusion pump used to pump the filtered fluid back to the patient see Babb, Col. 5, lines 10-26).
The applicant argues in page 12 with regards to claim 27 that the recited references fails to disclose “monitoring, or treating a patient via thoracic duct and removing the lymphatic fluid and then analyzing the removed fluid”. this is found not persuasive as Sterman disclose the method of treating the patient by the thoracic duct and removing the lymphatic fluid and Bristow discloses a lymph filtration system (Fig. 1-5) wherein the system can be used in the fluid such as blood or lymph (¶0002) to remove fluid from the patient to exterior to the patient (abstract, the fluid can be used as lymph) for removing antibodies, antigens, drugs, or viruses (¶0002) for treating diseases such as sepsis, HIV (¶0052) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027) and analyzing the removed lymphatic fluid to monitor one or more parameters of the patient (¶0027 ) and detecting or quantifying circulating t-cell surface markers or substances found in circulating lymph that have been released by tumor cells (¶0051, ¶0052, ¶0027). However, Sterman discloses of delivery or infusion of the agent (abstract) and the Babb discloses an ex-vivo filtration device (ex-vivo) that infuse the filtered lymph and returned back to the patient (so the device is ex-vivo and infusion pump used to pump the filtered fluid back to the patient) and Bristow discloses the filtration device to perform the specific analyzing according to the dependent claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783